Ray, C. J.
Complaint by appellee charging that he is damaged by the appellant, in this: that when said company constructed its road, it made a ditch along the east side of said road, where the same runs through the lands of the appellee, so as to carry the water from the south line of said land where the road crosses, to a point where the road crosses the west line of said tract, where there was a natural channel, about the centre between said crossings; that when first made, said ditch carried off.the water, but appellant has since suffered the same to become obstructed and has thrown ties and telegraph poles in said ditch, whereby *292said land is overflowed. A demurrer was overruled to this complaint.
II. W. Chase, and J. A. Wilstach, for appellant.
J. L. MiUer, M. Jones, and S. T. Stallard, for appellee.
It will be observed that the complaint does not charge that the flow of water has been changed injuriously to the plaintiff by the building of the road, but that inasmuch as the defendant has for days o.r years carried off the water from his land, it is in fault for not continuing so to do. The demurrer should have been sustained. We do not regard it as proper to discuss any question made on the trial, as no sufficient complaint was on ñlo.
The judgment is reversed, with costs.